 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBrad Jobe Enterprises, Inc. d/b/a B. J. Tile andMarble Masons, Terrazzo Workers & TileLayers Subordinate Union No. 3 of KansasCity, Missouri of the Bricklayers Masons &Plasterers International Union of America. Case17-CA-14540January 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYUpon a charge filed by the Union July 11, 1989,the General Counsel of the National Labor Rela-tions Board issued a complaint against Brad JobeEnterprises, Inc d/b/a B J Tile, the Respondent,alleging that it has violated Section 8(a)(5) and (1)of the National Labor Relations Act Althoughproperly served copies of the charge and com-plaint, the Respondent has failed to file an answerOn November 1, 1989, the General Counsel fileda Motion for Summary Judgment On November 3,1989, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted TheRespondent filed no response The allegations inthe motion are therefore undisputedThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown The complaint statesthat unless an answer is filed within 14 days ofservice, "all of the allegations in the Complaintshall be deemed to be admitted to be true and shallbe so found by the Board" Further, the undisputedallegations in the Motion for Summary Judgmentdisclose that counsel for the General Counsel, byletter dated October 18, 1989, notified the Re-spondent that unless an answer was received byOctober 25, 1989, a Motion for Summary Judg-ment would be filedIn the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary JudgmentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Respondent, a Missouri corporation, is en-gaged in the installation of tile as a contractor inthe construction industry at its facility in BlueSprings, Missouri, where it annually purchased andreceived products, goods, and materials valued inexcess of $50,000 directly from points outside theState of Missouri We find that the Respondent isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent (theunit) constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the ActAll full-time and regular part-time tile layersand apprentice tile layers employed by BradJobe Enterprises, Inc d/b/a B J Tile, withinthe counties of Bates, Benton, Camden, Car-roll, Cass, Chariton, Clay, Cooper, Henry,Hickory, Jackson, Johnson, Lafayette, Mom-teau, Morgan, Pettis, Platte, Ray, St Clair,and Saline in the State of Missouri, and John-son, Leavenworth and Wyandotte in the Stateof Kansas, EXCLUDING all office clericalemployees, professional employees, guards,and supervisors as defined in the Act, and allother employeesSince about May 30, 1985, and all times material,the Union, by virtue of Section 9(a) of the Act, hasbeen and is the exclusive collective-bargaining rep-resentative of the unit and since about May 30,1985, the Union has been recognized as such repre-sentative by the Respondent Such recognition hasbeen embodied in successive collective-bargainingagreements between the Respondent and theUnion, the most recent of which is effective by itsterms for the period June 1, 1989, to May 31, 1992Since about October 1, 1988, the Respondent hasrefused to comply with the terms of the parties'collective-bargaining agreement by failing to makepayments to the Union's welfare fund, pensionfund, and industry development fund The Re-spondent ceased making such payments withoutprior notice to the Union and without agreement ofthe Union as the exclusive representative of the Re-spondent's employees We find that the Respond-ent, by the conduct described above, has failed andrefused to bargain collectively in good faith with297 NLRB No 92 B J TILE625the representative of its employees in violation ofSection 8(a)(5) and (1) of the ActCONCLUSIONS OF LAW,By refusing to abide by the terms and conditionsof employment set forth in its collective-bargainingagreement with the Union by failing to make fundspayments, the Respondent has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the ActREMEDY _Having found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActSpecifically, we shall order the Respondent tohonor and abide by the terms of its collective-bar-gaining agreement with the Union and to make theunit employees whole for any losses they may havesuffered because of the Respondent's failure toabide by the terms of the agreement, and to remitto the Union's funds the contributions required bythe agreement for the period begmmng October 1,1988 ' The Respondent shall also reimburse its em-ployees for any expenses ensuing from its failure tomake contributions to the funds, as set forth inKraft Plumbing & Heating, 252 NLRB 891 fn 2(1980), enfd mem 661 F 2d 940 (9th Or 1981),with interest to be computed in the manner pre-scnbed in New Horizons for the Retarded, 283NLRB 1173 (1987)ORDERThe National Labor Relations Board orders thatthe Respondent, Brad Jobe Enterprises, Inc d/b/a'Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide for the addition of a fixedrate of interest on unlawfully withheld fund payments at the adjudicatorystage of a proceeding We leave to the compliance stage the questionwhether the Respondent must pay any additional amounts Into the benefitfunds in order to satisfy our "make-whole" remedy Depending on thecircumstances of each case, the additional amounts may be determined byreference to provisions in the documents governing the funds at Issueand, where there are no governing provisions, by evidence of any lossesdirectly attributable to the unlawful withholding, which might includethe loss of return on Investment of the portion of funds withheld, addi-tional administrative costs, etc, but not collateral losses MerryweatherOptical Co , 240 NLRB 1213, 1216 fn 7(1979)It is not clear whether the Industry development fund referred to in thecomplaint is an industry advancement fund, which is a permissive, non-mandatory subject of bargaining If it is determined at the compliancestage of this proceeding that this is an industry advancement fund, theRespondent will not be required to make delinquent and future paymentsto the fund It is not an unfair labor practice for an employer to refuse tobargain Or to unilaterally make a change in a permissive, nonmandatorysubject of bargaining See F M L Supply, 258 NLRB 604 fn 3 (1981),Finger Lakes Plumbing Co, 254 NLRB 1399 (1981)B J Tile, Blue Springs, Missouri, its officers,agents, successors, and assigns, shall1 Cease and desist from(a)Failing and refusing to make contributions tothe Union's funds as required by its collective-bar-gaining agreement with the Union(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Honor and abide by the terms of its collec-tive-bargaining agreement with the Union(b)Make whole the the unit employees for anylosses they may have suffered as a result of the Re-spondent's refusal to honor the terms of its collec-tive-bargaining agreement in the manner describedin the remedy section of this Decision and Order(c)Make whole the Union's funds for any pay-ments the Respondent failed to make for the periodbeginning October 1, 1988, in the manner describedin the remedy section of this Decision and Order(d)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of reimbursements due(e)Post at its Blue Springs, Missouri facilitycopies of the attached notice marked "Appendix "2Copies of the notice, on forms provided by the Re-gional Director for Region 17, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediately onreceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(f)Notify the Regional Director in wntingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT fall or refuse to make contribu-tions to the Union funds as required by our collec-tive-bargaining agreement with the UnionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL honor and abide by the terms of ourcollective-bargaining agreement with the UnionWE WILL make whole the unit employees forany losses they may have suffered as a result of ourrefusal to honor the terms of our collective-bar-gaining agreement from October 1, 1988, with in-terestWE WILL make whole the Union's funds for anypayments we failed to make from October 1, 1988BRAD JOSE ENTERPRISES, INC D/B/AB J TILE